Citation Nr: 1421695	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for ischemic heart disease.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, and as secondary to service-connected low back disability.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for bilateral tinnitus.

6. Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for hypertension, an acquired psychiatric disorder, hearing loss, tinnitus, and a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The Veteran does not have ischemic heart disease currently.



CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have not been met.
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In June 2010 and June 2011, the RO sent the Veteran letters providing notice, which satisfied the requirements of the VCAA.  The letters were prior to adjudication of his claims, and no further notice is required.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided an examination for hypertension and ischemic heart disease in October 2010.  There is no indication or assertion that this examination is inadequate.  The claims file also includes statements from the Veteran and private treatment records.  The Board finds no outstanding development needed to adjudicate these claims.

As there is no further notice or assistance that would be reasonably likely to assist the Veteran in substantiating the claims being decided; VA's VCAA duties have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

I. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran served in the Republic of Vietnam during the Vietnam War and is presumed to have been exposed to herbicides.  As such, ischemic heart disease would be presumed service connected if demonstrated after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e).  The Veteran's appeal turns on whether he has current ischemic heart disease.

The Veteran is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose ischemic heart disease as that requires specialized medical education, training and diagnostic testing.  See 38 C.F.R. § 3.159(a).  "[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The VA Examiner in October 2010 concluded that there was no evidence of ischemic heart disease.  The Veteran's private treatment records from 2006 and 2007 are silent for any heart disease.  Further, VA treatment records dated from August 1998 to November 2002, including a September 2002 stress test, showed no diagnosis of heart disease.  Finally, more recent VA treatment records dated from May 2009 to June 2011 show hypertension but no findings of heart disease.  

Although the Veteran says he has ischemic heart disease, he is not competent to make that diagnosis, because, as the medical evidence in this case shows, the diagnosis is arrived at by testing and the application of medical expertise.   The Veteran has not reported that he was ever told he had heart disease and the available record is devoid of such findings.

Absent evidence of a current disease or disability, the weight of the evidence is against the claim.  Reasonable doubt does not arise, and the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for ischemic heart disease is denied.


REMAND

The VA examiner in October 2010 did not address the Veteran's statements of continuous hypertension symptoms or the elevated blood pressure readings during and after service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

 The opinion in the February 2009 audiological examination was failed to note service examinations in 1969, 1972, and 1978 and ear infections in service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The VA examiner in February 2009 also gave a conclusory opinion on the neck disability without adequate rationale.  See id.  

Finally, VA treatment records include diagnoses of PTSD, but do not report supporting stressors.  The VA examiner in October 2010, reported impressions of PTSD and depression; provided a rationale for finding the Veteran did not have PTSD, and then stated that he could not "resolve the issue" without resort to speculation.   The inability to provide the needed opinion was not explained.  Cf. Jones v. Shinseki, 23 Vet. App. 382 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Then, forward the claims file to the October 2010 examiner, or another appropriate examiner if that examiner is unavailable, for an addendum opinion on the Veteran's hypertension.  The examiner should answer the following:

a. Is the Veteran's current hypertension at least as likely as not related to service? 

Take note of and address elevated blood pressure readings in service and the Veteran's statements of continuous symptoms since service.

The examiner should provide reasons for each opinion and not reject the Veteran's statements simply because there is no accompanying medical evidence.  If the examiner rejects the Veteran's statements, he/she should explain why.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. Forward the claims file to the February 2009 examiner, or another appropriate examiner if that examiner is unavailable, for an addendum opinion on the Veteran's hearing loss and tinnitus.  The examiner should answer the following:

a. Is the Veteran's current hearing loss at least as likely as not related to service?

b. Is the Veteran's current tinnitus at least as likely as not related to service?  

Take note of and address the apparent change in hearing from the June 1969 examination to the April 1984 examination.  Also address treatment for ear infections and otitis media during service.

The examiner should provide reasons for each opinion given and not reject the Veteran's statements simply because there is no accompanying medical evidence.  If the examiner rejects the Veteran's statements, he/she should explain why.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

4. Forward the claims file to the February 2009 examiner, or another appropriate examiner if that examiner is unavailable, for an addendum opinion on the Veteran's neck disability.  The examiner should answer the following:

a. Is the Veteran's current neck disability at least as likely as not related to service, including an automobile accident during service?

Take note of and address the Veteran's reports of continuous symptoms and treatment since service (specifically in the early 2000s).

The examiner should provide reasons for each opinion given and not reject the Veteran's statements simply because there is no accompanying medical evidence.  If the examiner rejects the Veteran's statements, he/she should explain why.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

5. Schedule the Veteran for a VA mental health examination and forward the claims file to the examiner.  The examiner should record the Veteran's current symptoms and use any appropriate tests to answer the following:

a. Does the Veteran meet the criteria for a diagnosis of PTSD under the DSM-IV?

b. Does the Veteran meet the criteria for diagnosis of major depressive disorder under the DSM-IV?

c. Does the Veteran have any other mental health disabilities?

d. Is the Veteran's current mental health disability at least as likely as not related to service?

e. Is the Veteran's current mental health disability at least as likely as not caused by his service-connected low back disability?

f. Is the Veteran's current mental health disability at least as likely as not aggravated beyond the natural progression by his service-connected low back disability?

The examiner should provide reasons for each opinion given and not reject the Veteran's statements simply because there is no accompanying medical evidence.  If the examiner rejects the Veteran's statements, he/she should explain why.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

6. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


